Citation Nr: 9934576	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  99-03 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
heart disease.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to May 
1976.  By rating decision in April 1996, the Winston-Salem, 
North Carolina RO denied service connection for heart 
disease.  This determination was upheld by a Board of 
Veterans' Appeals (Board) decision dated in May 1997.  

Recently, the veteran requested that the claims for 
entitlement to service connection for heart disease be 
reopened.  In addition, the veteran filed claims for an 
increased (greater than 10 percent) rating for hypertension, 
service connection for arthritis, and service connection for 
fibromyalgia.  This matter comes before the Board on appeal 
from a July 1998 rating decision by the St. Petersburg, 
Florida RO that determined that no new and material evidence 
had been submitted to reopen a claim for entitlement to 
service connection for heart disease, denied service 
connection for arthritis, denied service connection for 
fibromyalgia, and denied an increased (greater than 10 
percent) rating for hypertension.

In May 1999, a hearing was held at the St. Petersburg, 
Florida RO before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for heart disease.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991) set forth a test that required that, in order 
to reopen a previously denied claim, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin at 174.  

In holding that the veteran's claim had not been reopened, 
the RO clearly relied on the Colvin test, noting in the July 
1998 rating action and the January 1999 statement of the case 
the following language:  

In order to reopen a claim, new and 
material evidence must be presented.  
Evidence is considered new when it is not 
merely cumulative of other evidence on 
record, and is considered material when 
it is relevant and probative of the issue 
at hand.  To justify a reopening of a 
claim on the basis of new and material 
evidence, there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the 
evidence, both new and old, would change 
the outcome.

However, in a recent decision, Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that in the 
Colvin decision, the Court impermissibly ignored the 
definition of "material evidence" adopted by VA (in 
38 C.F.R. § 3.156) as a reasonable interpretation of an 
otherwise ambiguous statutory term (38 U.S.C.A. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different benefits scheme.  Hence, the Federal 
Circuit overruled the Colvin test for purposes of reopening 
claims for the award of veterans' benefits.

In reaching this conclusion, the Federal Circuit further 
observed that "not only did the [C]ourt's adoption of the 
Colvin test improperly negate the regulation implemented by 
[VA], it may undermine the operation of the veterans' 
benefits system by altering its traditional character, making 
it more difficult for veteran claimants to submit additional 
evidence for Board consideration."  Hodge, supra.

In view of this recent decision by the Federal Circuit, the 
veteran's application to reopen the previously denied claim 
for service connection for heart disease must be remanded for 
a determination as to whether the evidence submitted by the 
veteran is "material" as defined under 38 C.F.R. § 3.156(a) 
(1999) rather than under Colvin.  

The veteran also contends that the RO erred by failing to 
grant service connection for arthritis and fibromyalgia.  
Specifically, the veteran contends that these disabilities 
are the result of mononucleosis contracted during military 
service.  During a May 1999 Travel Board hearing, the veteran 
testified that his private physician told him that his 
arthritis and fibromyalgia were related to the veteran's 
history of mononucleosis during service.  Such opinion 
regarding the etiology of the veteran's arthritis and 
fibromyalgia is not otherwise documented in the available 
record.

The Court has ruled that when the veteran has put the VA on 
notice that there is evidence which, if obtained, could 
render the claim for benefits well-grounded, then 38 U.S.C.A. 
§ 5103(a) requires that the VA notify the veteran of the 
evidence necessary to complete his application.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Accordingly, the veteran 
should be advised of what is necessary to complete his 
application for service connection for arthritis and 
fibromyalgia.

In addition, the veteran contends that he has hypertension 
that is more disabling than currently evaluated.  Included in 
the record is a copy of a December 1998 Social Security 
Administration (SSA) decision in favor of the veteran.  It is 
noted that all of the evidence relied upon the making of that 
determination is not included in the record.  Because the 
Court has made it clear that Social Security records are 
relevant to claims for disability compensation and that not 
only the decision of that agency but also the records 
considered in arriving at the decision must be obtained, see 
Masors v. Derwinski, 2 Vet. App. 181 (1992), the RO should 
make an attempt to obtain the records.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The Court has held that 
the duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  The veteran indicated during a May 1999 Travel 
Board hearing that he is receiving ongoing treatment for his 
hypertension by a private physician.  Following the gathering 
of all available medical records, the veteran should be 
afforded a special VA cardiovascular examination.

Finally, the Board notes that the schedular criteria by which 
hypertension is rated have been changed during the pendency 
of the veteran's appeal.  See 62 Fed. Reg. 65207-65244 (Dec. 
11, 1997) (effective Jan. 12, 1998).  Therefore, 
consideration of both old and new criteria should be 
accomplished, Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
and the criteria most favorable to the veteran's claim should 
be used.  The Board notes that a Statement of the Case (SOC) 
issued in January 1999 sets out only the revised criteria, 
and contains an evaluation of the veteran's claim under the 
revised criteria; the January 1999 SOC contains no evaluation 
of the veteran's claim under the old criteria.  Therefore, 
the RO should again review the veteran's claim for an 
increased rating for his hypertension, considering both the 
old and the revised rating criteria.

Finally, the rating action in July 1998 also denied service 
connection for fatigue in addition to other disabilities now 
before the Board.  In the veteran's notice of disagreement 
the same month, he did not specify the disabilities he was 
appealing.  In a report of contact, dated in December 1998, 
it was indicated that he wanted to appeal the four issues 
certified for appeal.  The comment was also made that he made 
no statement disagreeing with the denial concerning fatigue 
and the RO did not consider that issue to be on appeal.  
However, during the course of the hearing conducted in May 
1999 and within the one year period after the rating action 
in July 1998, the veteran did express disagreement with the 
denial of service connection for fatigue.  Under such 
circumstances, it is concluded that the veteran does want 
that issue to be considered on appeal and the RO must issue a 
statement of the case.  

The case is consequently REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration in order to 
obtain copies of all medical records 
considered in arriving at the December 
1998 decision.

2.  The RO should contact the veteran and 
inquire as to where he has received any 
treatment for his hypertension since 
1998.  After obtaining the necessary 
releases, the RO should then contact the 
named medical providers and request 
copies of all medical records concerned 
with treatment of the veteran for 
hypertension since 1998.  All records 
obtained should be associated with the 
claims folder.

3.  The RO should contact the veteran and 
advise him that in order to complete his 
application for service connection for 
arthritis and fibromyalgia, where the 
determinative issue involves medical 
causation, he needs to obtain and submit 
competent medical evidence of a nexus 
between symptoms or events during active 
service and his current disorder(s).  
Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  He should be advised that 
statements from the physician who 
reportedly indicated the existence of a 
medical relationship between current 
arthritis and fibromyalgia and a 
diagnosis of mononucleosis during service 
is the type of evidence needed to satisfy 
this requirement and he must be given the 
opportunity to submit a medical opinion 
from that physician regarding the 
etiology of his arthritis and 
fibromyalgia.  Any medical evidence 
received from the veteran should be 
associated with the claims folder.

4.  Arrangements should then be made to 
have the veteran undergo a special 
cardiovascular examination in order to 
ascertain the nature and severity of his 
hypertension.  The examiner should also 
ascertain whether the veteran has organic 
heart disease which is associated with 
the service connected hypertension.  All 
indicated special tests and studies 
should be conducted.  The claims folder 
should be made available to the examiner 
for review prior to conducting the 
examination.

5.  Thereafter, the RO should 
readjudicate the appellant's claims.  In 
readjudicating the issue of whether the 
appellant has submitted new and material 
evidence sufficient to reopen a claim of 
entitlement to service connection for 
heart disease, the RO should consider 
whether the evidence submitted by the 
appellant is "material" as defined 
under 38 C.F.R. § 3.156(a) (1999) rather 
than under Colvin.  In readjudicating the 
appellant's claim for increased rating 
for hypertension, the RO should consider 
both the old and the revised rating 
criteria concerning hypertension.  If any 
claim is denied, a supplemental statement 
of the case should be issued.  The 
appellant should be given an opportunity 
to respond thereto.

6.  The RO should prepare a statement of 
the case concerning the issue of service 
connection for fatigue and advise the 
veteran of the necessity to perfect an 
appeal on that issue by means of timely 
submission of a substantive appeal.  If 
an appeal of that issue is perfected, 
then that issue should be certified to 
the Board for appellate consideration.

Thereafter, this case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


